Citation Nr: 1546795	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-23 777	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts
 
 
THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as degenerative joint disease with fractures at the first and third lumbar vertebrae, to include secondary to pes planus and arthritis of both feet. 
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
INTRODUCTION

The Veteran served on active duty from October 1948 to October 1949 and from September 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified before the undersigned in March 2013, and a transcript of that hearing is associated with the Veteran's file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2015, the Board remanded this case.  The Board also referred the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.  While the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary, to date no action has been taken on the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Hence, that matter is again referred to the AOJ for adjudication.  
 
 
FINDING OF FACT

A chronic lumbar spine disability did not manifest in service, lumbar arthritis was not compensably disabling within one year of separation from active duty, there is insufficient credible evidence of continuity of symptomology since service, and any current lumbar spine disability is not otherwise etiologically related to service or caused or aggravated by a service connected disability.    
 

CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred or aggravated by active service, lumbar arthritis may not be presumed to have been incurred therein, and a lumbar spine disability is not proximately due to or aggravated by a service-connected disability.  §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  VA determined that the Veteran's service treatment records are no longer available.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.  All efforts to obtain the service records have been exhausted and any further attempts would be futile.  See June 2005 VA Memo.  All post-service medical treatment records identified by the Veteran have been obtained, to include those identified in the April 2015 remand.  

The Veteran was provided a VA examination in December 2013 to evaluate the etiology of his lumbar spine disorder.  The VA examination includes a review of the Veteran's pertinent medical history and it provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

This case was remanded in April 2015.  The medical records identified in the Board's remand instructions were obtained, and an additional VA medical opinion was provided in September 2015.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, as noted above, the Veteran was provided a hearing before the Board in March 2013.  The undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
Analysis

Direct service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Arthritis may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a) may also be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, service connection may be established on a secondary basis by showing the claimed disability is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has a current lumbar spine disability; his diagnoses include lumbar degenerative disc and joint disease, as well as compression fractures of the first and third lumbar vertebrae.  The Veteran claims his back was injured during service as a result of performing physical activity while wearing improperly fitted boots.  See September 2012 statement.  In the alternative, he claims his service-connected bilateral pes planus with arthritis caused or permanently aggravated his lumbar spine disability.  See September 2015 Post-Remand Brief.  

The evidence preponderates against finding that there was a chronic lumbar spine disability manifested during active service.  Although his service treatment records are not available, the Veteran concedes he did not seek medical treatment for his back during service.  See Hearing Transcript pgs. 4, 5.  While the Veteran may have experienced occasional back pain, there is no competent evidence that a chronic lumbar spine disability was manifested during active service.  

There also is insufficient evidence of continuity of symptomatology to warrant service-connection on a presumptive basis under 38 C.F.R. § 3.303(b).  In this respect, the Veteran told his treating physician in 2013 that he has experienced back pain since the 1950s.  See August 2013 Treatment Report.  However, this statement is not consistent with other evidence of record.  For example, chiropractic notes from 2003-2005 reveal treatment for neck pain, but are absent any treatment to the back specifically.  Also, private treatment records dated February 2004 and April 2005 indicate the Veteran had no back pain.  In March 2008, the Veteran complained of bilateral leg weakness and chronic low back pain, and told his physician he was "doing well until six or seven months ago."  In light of inconsistencies between the Veteran's assertion of continuous back pain since service, and contemporaneous post-service treatment records being negative for back pain, the Veteran's assertion that he has suffered with a continuity of symptomatology is not credible, and service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

There is also no competent evidence that lumbar arthritis was manifested to a compensable degree within one year of discharge from active duty.  Therefore, the presumption of service connection related to chronic disabilities does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board now turns its attention to whether competent evidence exists of a nexus between the Veteran's current disability, and either: the claimed in-service event, or, his service-connected bilateral pes planus with arthritis.  After reviewing the evidence of record, the Board determines that no such evidence exists.  

As noted above, the Veteran did not receive any treatment for a lumbar disorder in 2003-2005 while visiting his chiropractor for neck pain.  Private treatment records dated February 2004 and April 2005 indicate he affirmatively denied any back pain.  While a history of chronic low back pain was reported in March 2008 the appellant reported that he was " doing well until six or seven months ago."  Significantly, in March 2008, the appellant did not state that he had suffered from back pain since he separated from active duty in 1951.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  

The Veteran was examined by VA in December 2013, and a supplemental opinion was offered in September 2015.  The VA examiner diagnosed the Veteran with compression fractures of the first and third lumbar vertebrae, and degenerative disease of the lumbar spine.  The VA physician opined that it was less likely than not the Veteran's disability was related to service because his service was brief and the physical stresses he endured were relatively mild.  The examiner also notes that the Veteran worked productively for over 50 years after service in a job that required prolonged standing and stooping, which would not have been possible had he acquired a back disability from active service.  The examiner attributed the Veteran's lumbar disorder to age-related degenerative disease as well as scoliosis, a congenital spine condition which alters the biomechanics of the spine.

The VA examiner also stated it was less likely than not the Veteran's spinal condition was caused or permanently aggravated by his service-connected bilateral pes planus with arthritis.  The examiner explained that the Veteran had pathologic stress fractures and age-related degenerative disease of the lumbar spine, which were in no way attributable to gait alterations that could be caused by his service-connected bilateral foot disability.  Instead, he attributed the Veteran's disability to biomechanical changes in the spine due to scoliosis.  See December 2013 VA examination and September 2015 addendum opinion.  

The Board has considered the opinions of the Veteran's treating physicians.  In March 2013, Dr. R.H., a podiatrist, wrote that the Veteran had severe pronation causing acute plantar fasciitis bilaterally "possibly related to chronic back fatigue."  Also in March 2013, another podiatrist, Dr. G.C., wrote that pes planus and bilateral degenerative joint disease of the feet "may be contributing to (the appellant's) back pain."  The Board notes, however, that to the extent the Veteran's private physicians opine his current back disability is "possibly" or "may be" caused by his service-connected foot disabilities, such language is speculative and does not rise to the level of at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board has considered the Veteran's lay statements.  As noted above, the appellant relates his spine disorder to performing physical activity in service while wearing improperly fitted boots.  In the alternative, he claims his lumbar disorder was caused or aggravated by his service-connected bilateral pes planus with arthritis.  While the Veteran is competent to report symptoms observable to a layperson, e.g., experiencing back pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, there is no competent evidence that the Veteran's lumbar spine disability manifested in service, or that lumbar arthritis was compensably disabling within a year of discharge from active duty, nor is there credible evidence of continuity of symptomatology since service discharge.  The threshold question becomes whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his active service, either directly, or secondary to his service-connected bilateral pes planus with arthritis.  The preponderance of the evidence is against this aspect of the Veteran's claim.   Accordingly, the Board finds that the claim for service connection for a lumbar spine disability is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


